        Case 1:18-cv-00158-CKK Document 27-1 Filed 04/30/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________
                                )
PUBLIC EMPLOYEES FOR            )
ENVIRONMENTAL                   )
RESPONSIBILITY                  )
                                )
                  Plaintiff,    )
                                )
                  v.            )     Civil Action No. 18-0158 (CKK)
                                )
U.S. DEPARTMENT OF              )
HOMELAND SECURITY               )
                                )
                  Defendant.    )
_____________________________ )

DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL FACTS
             AS TO WHICH THERE IS NO GENUINE ISSUE

       Pursuant to Local Rule 7(h), defendant United States Department of Homeland Security

 (“DHS”), on behalf of the Federal Emergency Management Agency (“FEMA”), submits this

 response to plaintiff’s statement of material facts as to which there is no genuine issue:

        1.      On September 1, 2017, Plaintiff submitted a request under the Freedom of

 Information Act (“FOIA”), 5 U.S.C. § 552, to the Federal Emergency Management Agency

 (“FEMA”) for documents related to the 2015 update to the Strategic National Risk Assessment

 (“SNRA”). Bridges Decl. ¶ 3, Exhibit A.

        Not disputed.

        2.      In response to PEER’s FOIA Request, FEMA produced 716 Bates- stamped

 pages of documentation in three productions dated May 9, 2018, June 22, 2018, and June 25,

 2018. Dinerstein Decl. ¶ 3, Exhibit A; Bridges Decl. ¶ 4-5.

        Not disputed.

        3.      On September 10, 2018, FEMA delivered to Plaintiff a Vaughn
       Case 1:18-cv-00158-CKK Document 27-1 Filed 04/30/19 Page 2 of 2




Declaration identifying the withholdings and redactions made by FEMA across the production,

beginning at page 46 and ending at page 716. Dinerstein Decl. ¶ 4; Bridges Decl. ¶ 6, Exhibit B.

      Not disputed although note that a paginated copy of the Vaughn Index was filed on

March 5, 2019, at ECF No. 23.

                                     Respectfully submitted,

                                     JESSIE K. LIU,
                                     D.C. BAR # 472845
                                     United States Attorney
                                       for the District of Columbia


                                     DANIEL F. VAN HORN,
                                     D.C. BAR #924092
                                     Chief, Civil Division

                                      /s/ Marina Utgoff Braswell
                                     MARINA UTGOFF BRASWELL,
                                     D.C. BAR #416587
                                     Assistant United States Attorney
                                     U.S. Attorney’s Office
                                     555 4th Street, N.W. - Civil Division
                                     Washington, D.C. 20530
                                     (202) 252-2561
                                     Marina.Braswell@usdoj.gov
